Citation Nr: 0709501	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  04-29 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin condition, 
to include as secondary to exposure to herbicide agents.

2.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to exposure to herbicide 
agents.

3.  Entitlement to an initial rating higher than 50 percent 
for anxiety disorder with post-traumatic stress disorder 
(PTSD) symptoms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 50 percent disability rating 
for anxiety disorder with PTSD symptoms, effective June 27, 
2001; denied service connection for peripheral neuropathy, to 
include as secondary to exposure to herbicide agents; and 
declined to reopen the veteran's previously denied claim of 
entitlement to service connection for a skin disorder, to 
include as secondary to exposure to herbicide agents.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

The veteran's claim for service connection for a skin 
disorder, to include as secondary to exposure to herbicide 
agents, was previously denied in an April 1986 rating 
decision.  In a December 2002 rating decision, the RO 
declined to reopen the claim.  While the RO decided that new 
and material evidence sufficient to reopen the claim had not 
been submitted, the Board must consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380, 1384 (Fed. Cir. 1996).  The decision of the 
United States Court of Appeals for Veterans Claims in Kent v. 
Nicholson requires that the Secretary look at the bases for 
the prior denial and notify the veteran as to what evidence 
is necessary to substantiate the element or elements required 
to establish service connection that were found insufficient 
at the time of the previous denial.  The question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis upon which the prior claim 
was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
this case, the veteran has not yet been notified as to the 
specific evidence necessary to reopen his claim for service 
connection.  On remand, the veteran should be so notified.

With regard to the claim for service connection for 
peripheral neuropathy, a veteran who, during active service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a)(6)(iii).  The veteran in this case 
served on active duty from January 1966 to January 1968.  
This period included service in Vietnam.  Thus, he is 
presumed to have been exposed to herbicide agents.  Acute and 
subacute peripheral neuropathy associated with exposure to 
certain herbicide agents will be considered to have been 
incurred in service even though there is no evidence of such 
disease during the period of service if manifest to a 
compensable degree within one year of the veteran's last 
inservice exposure to herbicides.  38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e) (2006).  It is unclear in this 
case, however, whether the veteran's complaints of numbness, 
pain, tingling, and cramping in the hands and lower 
extremities are related to peripheral neuropathy associated 
with exposure to herbicide agents.  

The record reflects that the veteran has been assessed with 
intermittent claudication of the bilateral lower extremities 
and that his complaints of numbness and tingling in the upper 
extremities are likely "neuromuscular in origin."  
Additionally, the record reflects that the veteran was 
scheduled to undergo a nerve conduction study in December 
2002, but, as the results of the study are not in the record, 
it is unclear whether the veteran ever underwent such study.  
VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).  See also 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  Because it is 
unclear to the Board in this case whether the veteran's 
complaints are related to peripheral neuropathy associated 
with exposure to herbicide agents, the Board finds that a 
remand for an examination and etiological opinion is 
necessary.

Additionally, as it appears that additional VA records 
pertaining to the veteran's claim for service connection for 
peripheral neuropathy may be outstanding, and because VA is 
on notice that there are additional records that may be 
applicable to the veteran's claim, these records are relevant 
and an attempt to obtain them should be made.  38 C.F.R. 
§ 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

With regard to the veteran's claim for an increased rating 
for anxiety disorder with PTSD symptoms, the record reflects 
that since the date of the veteran's last VA examination in 
November 2002, the veteran has separated from his wife and is 
now homeless.  Thus, while the most recent treatment records 
related to the mental disorder on file are dated in August 
2003, and it is unclear whether the veteran has continued to 
receive treatment for the mental disorder, it appears that 
the symptomatology associated with his mental disorder has 
increased in severity.  VA's duty to assist includes the 
conduct of a thorough and comprehensive medical examination.  
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  When 
available evidence is too old for an adequate evaluation of 
the veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281, 284 (1993).  Although the veteran's last VA 
examination is not unduly remote, it appears that the 
veteran's condition may have worsened since the date of the 
last examination.  Because there may have been a significant 
change in the veteran's condition, the Board finds that a new 
examination is in order.

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) that 
(1) notifies the veteran of the 
evidence and information necessary to 
reopen the claims for service 
connection for a skin disorder, to 
include as secondary to exposure to 
herbicide agents (i.e., describes what 
new and material evidence is under the 
current standard); and (2) notifies the 
veteran of what specific evidence would 
be required to substantiate the element 
or elements needed for service 
connection that were found insufficient 
in the prior denial on the merits 
(i.e., an opinion relating his current 
skin disorder(s) to his period of 
active service, to an event or injury 
in service, or to a service-connected 
disability).  

2.  Obtain VA clinical records 
associated with complaints of upper and 
lower extremity numbness and tingling, 
including a December 2002 nerve 
conduction study, from the outpatient 
facility in Lexington, Kentucky.  
Additionally obtain all treatment 
records related to treatment for a 
mental disorder.  If these records are 
no longer on file, a request should be 
made to the appropriate storage 
facility.  All efforts to obtain VA 
records should be fully documented, and 
the VA facilities must provide a 
negative response if records are not 
available.

3.  Schedule the veteran for an 
examination to ascertain the nature and 
etiology of his complaints of numbness, 
pain, tingling, and cramping in the 
hands and lower extremities.  Any 
further indicated studies should be 
conducted.  The claims file must be 
made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The examination report 
must indicate that the claims file was 
reviewed in conjunction with the 
examination.  

The examiner should provide an opinion as 
to whether it is as likely as not (50 
percent probability or greater) that the 
veteran's complaints of numbness, pain, 
tingling, and cramping in the hands and 
lower extremities are causally or 
etiologically related to the veteran's 
period of active service, including 
exposure to herbicide agents.  The 
examiner should provide the rationale for 
the opinion provided, and, if necessary, 
reconcile the opinion with the other 
opinions of record.  If the requested 
opinion cannot be rendered without resort 
to speculation, the examiner should so 
state.

4.  Schedule the veteran for a 
psychiatric examination to determine 
the current severity of his service-
connected anxiety disorder with PTSD 
symptoms.  The claims folder should be 
made available to the examiner for 
review in conjunction with the 
examination.  All signs and symptoms of 
the service-connected mental disorder 
should be reported in detail.  The 
examiner should also describe the 
impact of the veteran's mental disorder 
on his occupational and social 
functioning.

5.  Then, readjudicate the veteran's 
application to reopen his claim for 
service connection for a skin disorder, 
to include as secondary to exposure to 
herbicide agents; his claim for service 
connection for peripheral neuropathy, 
to include as secondary to exposure to 
herbicide agents; and his claim for an 
initial rating in excess of 50 percent 
for PTSD.  If action remains adverse to 
the veteran, provide the veteran and 
his representative with a supplemental 
statement of the case and allow him an 
appropriate opportunity for response.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

